GUIDRY, Justice,
concurs in part and dissents in part, and assigns reasons.
LI concur in the majority’s finding that the trial court abused its discretion in awarding general damages for mental anguish. However, I dissent from the majority’s decision affirming the award of special damages for the loss of use of the insurance proceeds and attorney fees, where such special damages were not pleaded and there was no statutory or *1093contractual basis for the award of attorney fees.
I further dissent from the majority’s conclusion there was no manifest error in the trial court’s factual determination that the defendant insurance agency had failed to exercise reasonable diligence in attempting to procure additional insurance coverage for the plaintiffs in August 2005. The majority opinion finds the defendant insurance agency was negligent in failing to follow up on the August 18, 2005 request prior to the August 29th landfall of Hurricane Katrina. However, the record evidence, including the testimony of the underwriting manager for Louisiana Citizens Property Insurance Corporation, demonstrates the increased coverage limits were ultimately deemed by the insurance company to have been timely and properly secured and, therefore, the defendant insurance agency cannot be held responsible for the insurance company’s failure to process in a timely fashion the requests for increased coverage.